Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is entered into, as of
May 10, 2013, by and among Flotek Industries, Inc., a Delaware corporation (the
“Company”), and the undersigned stockholders of the Company (the
“Stockholders”).

WHEREAS, the Company, Flotek Acquisition Inc., a Delaware corporation, and the
Stockholders are parties to that certain Agreement and Plan of Merger dated the
date hereof (the “Merger Agreement”);

WHEREAS, pursuant to Section 7.1(b) of the Merger Agreement, the Company has
agreed to enter into this Agreement at the “Closing” provided for therein;

NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements contained herein, the parties hereto,
intending to be legally bound, agree as follows:

1. Definitions. Unless otherwise indicated, capitalized terms used herein shall
have the meanings given to them in the Merger Agreement.

2. Registration Statement. The Company shall:

(a) as soon as reasonably practicable, but in no event later than 45 days
following the Closing Date (the “Filing Date Deadline”), prepare and file with
the SEC a registration statement on Form S-3 (as amended and supplemented from
time to time, the “S-3”) relating to the resale of the Flotek Shares by the
Stockholders from time to time on The New York Stock Exchange, or the facilities
of any national securities exchange on which the Flotek Common Stock is then
traded or in privately-negotiated transactions;

(b) use commercially reasonable efforts, subject to receipt of necessary
information from the Stockholders, to cause the SEC to declare the S-3 effective
120 days after the Closing Date;

(c) by 9:30 a.m., New York City time, on the second business day following the
date the S-3 is declared effective by the SEC, file with the SEC in accordance
with Rule 424 under the Securities Act the final prospectus (as amended and
supplemented from time to time, the “Prospectus”) to be used in connection with
sales pursuant to the S-3;

(d) use commercially reasonable efforts to promptly prepare and file with the
SEC such amendments and supplements to the S-3 and the Prospectus used in
connection therewith as may be necessary to keep the S-3 effective until the
earlier of (i) two years following the effective date of the S-3, (ii) the date
as of which the Stockholders may sell all of the Flotek Shares covered by the
S-3 without restriction pursuant to Rule 144 and without the requirement to be
in compliance with Rule 144(c)(1) (or any successor thereto) promulgated under
the Securities Act or (iii) the date on which the Stockholders shall have sold
or otherwise transferred all of the Flotek Shares covered by the S-3;provided,
that the S-3 shall not be available for dispositions, and the Stockholders agree
to discontinue any such dispositions, if the Company (x) determines in good
faith that effecting such a registration or continuing such

 

1



--------------------------------------------------------------------------------

disposition at such time would have an adverse effect upon a proposed sale of
all (or substantially all) of the assets of the Company or a merger,
reorganization, recapitalization or similar current transaction materially
affecting the capital structure or equity ownership of the Company, (y) is in
possession of material information which the Company determines in good faith it
is not in the best interests of the Company to disclose in an S-3 at such time,
or (z) determines in good faith that effecting such a registration or continuing
such disposition is in violation of applicable law or SEC policy(the period
during which the S-3 is not available under clauses (x), (y) or (z) above, the
“Blackout Period”);

(e) provide the Stockholders with notice of any Blackout Period or the existence
of any fact or the happening of any event that makes any statement of a material
fact made in the S-3, the Prospectus, any amendment or supplement thereto, or
any document incorporated by reference therein untrue, or that requires the
making of any additions to or changes in the S-3 or the Prospectus in order to
make the statements therein (with respect to the Prospectus, in light of the
circumstances under which they were made) not misleading;

(f) promptly furnish to the Stockholders such number of copies of Prospectuses
and such other documents as the Stockholders may reasonably request, in order to
facilitate the public sale or other disposition of all or any of the Flotek
Shares by the Stockholders; and

(g) promptly file documents required of the Company for customary “blue sky”
clearance in states specified in writing by the Stockholders; provided, however,
that the Company shall not be required to qualify to do business or consent to
service of process in any jurisdiction in which it is not now so qualified or
has not so consented.

3. Changes Relating to Registration Statement. The Company may waive or amend
the provisions of Section 2 with the written consent of the Company and
Stockholders who, in the aggregate, hold at least seventy-five percent (75%) of
the Flotek Shares held by the Stockholders.

4. Further Covenants. The Company shall also:

(a) in order to enable the Stockholders to sell the Flotek Shares under Rule 144
under the Securities Act, for a period of one year after the Closing, use
commercially reasonable efforts to comply with the requirements of Rule 144,
including using commercially reasonable efforts to comply with the requirements
of Rule 144(c) with respect to public information about the Company and to
timely file all reports required to be filed by the Company under the Exchange
Act, and shall use commercially reasonable efforts to cause the Company’s
counsel, at the Company’s expense, to provide any legal opinions required for
any transfers pursuant to Rule 144;

(b) bear all expenses in connection with the procedures set out in Section 2
hereof and the registration of the Flotek Shares pursuant to the S-3, regardless
of whether the S-3 becomes effective, including without limitation: (i) all
registration and filing fees and expenses (including filings made with FINRA);
(ii) fees and expenses of compliance with federal securities and state “blue
sky” or securities laws; (iii) expenses of printing (including printing

 

2



--------------------------------------------------------------------------------

certificates for the Flotek Shares and Prospectuses); and (iv) all fees and
disbursements of counsel of the Company and independent certified public
accountants of the Company; provided, however, that the Stockholders shall be
responsible for paying the fees and disbursements for the Stockholders’
respective counsel and the underwriting commissions or brokerage fees, if any,
in connection with the offering of the Flotek Shares pursuant to the S-3. The
Company shall, in any event, bear its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties);

(c) permit the Stockholders and their legal counsel, upon timely written
request, to review and comment upon (i) an initial draft of the S-3 at least
three (3) business days prior to its filing with the SEC and (ii) any numbered
pre-effective amendment to such S-3 (for purposes of clarification, excluding
any Annual Report on Form 10-K, Quarterly Report on Form 10-Q, Current Report on
Form 8-K or other public filing incorporated by reference into the 10-Q) at
least one (1) business day prior to its filing with the SEC. The Company shall
furnish to the Stockholders or their legal counsel, without charge, copies of
any correspondence from the SEC to the Company or its representatives relating
to the S-3; and

(d) advise the Stockholders, within two (2) business days by e-mail, fax or
other type of communication, and, if requested by such person, confirm such
advice in writing: (i) after it shall receive notice or obtain knowledge of the
issuance of any stop order by the SEC delaying or suspending the effectiveness
of the S-3 or of the initiation or threat of any proceeding for that purpose, or
any other order issued by any state securities commission or other regulatory
authority suspending the qualification or exemption from qualification of any of
the Flotek Shares under state securities or “blue sky” laws; and it will
promptly use commercially reasonable efforts to prevent the issuance of any stop
order or other order or to obtain its withdrawal at the earliest possible moment
if such stop order or other order should be issued; and (ii) when the Prospectus
or any supplements to or amendments of the Prospectus have been filed(other than
documents incorporated by reference therein that supplement or amend the
Prospectus), and, with respect to the S-3 or any post-effective amendment
thereto, when the same has become effective.

The form of the questionnaires related to the S-3 to be completed by each
Stockholder is attached hereto as Appendix I.

5. Transfer of Securities.

(a) The Stockholders agree that none of them will effect any disposition of the
Flotek Shares that would constitute a sale within the meaning of the Securities
Act or pursuant to any applicable state securities laws, except pursuant to the
S-3, in accordance with Rule 144 under the Securities Act or as otherwise
permitted by law, and that each of them will promptly notify the Company of any
changes in the information set forth in the S-3 regarding such Stockholder or
its plan of distribution.

(b) Except in the event of a Blackout Period, the Company shall, at all times
during the Registration Period, promptly prepare and file from time to time with
the SEC a post-effective amendment to the S-3 or a supplement to the related
Prospectus or a supplement or amendment to any document incorporated therein by
reference or file any other required

 

3



--------------------------------------------------------------------------------

document so that such S-3 will not contain an untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein
not misleading, and so that, as thereafter delivered to purchasers of the Flotek
Shares being sold thereunder, such Prospectus will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(c) In the event of a sale of Flotek Shares by a Stockholder under the S-3, such
Stockholder must also deliver to the Company’s transfer agent, with a copy to
the Company, a Certificate of Subsequent Sale substantially in the form attached
hereto as Exhibit A, so that such Flotek Shares may be properly transferred.

6. Indemnification.

(a) Definitions. For the purpose of this Section 6:

(i) the term “Stockholder Indemnified Persons” shall mean each Stockholder,
director, officer, member, partner, employee, agent and representative of such
Stockholder and each person, if any, who controls any such Stockholder within
the meaning of the Securities Act or the Exchange Act; and

(ii) the term “Registration Statements” shall include the S-3, any preliminary
prospectus, final prospectus, free writing prospectus, exhibit, supplement or
amendment included in or relating to, and any document incorporated by reference
in, the S-3, including any financial statements included therein or schedules
thereto and all documents filed in connection therewith, and any amendment or
supplement thereto.

(b) By the Company. The Company agrees to indemnify and hold harmless the
Stockholder Indemnified Persons, against any losses, claims, damages,
liabilities or expenses, joint or several, to which the Stockholder Indemnified
Persons may become subject, under the Securities Act, the Exchange Act or any
other federal or state statutory law or regulation, or at common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of the Company), insofar as such losses,
claims, damages, liabilities or expenses (or actions in respect thereof as
contemplated below) arise out of or are based upon any untrue statement or
alleged untrue statement of any material fact contained in the Registration
Statements, as amended at the times of effectiveness of the Registration
Statements, or that arise out of or are based upon the omission or alleged
omission to state in any of them a material fact required to be stated therein
or necessary to make the statements in the Registration Statements not
misleading in light of the circumstances under which they were made; provided,
however, that the Company will not be liable for amounts paid in settlement of
any such loss, claim, damage, liability or action if such settlement is effected
without the consent of the Company, which consent shall not be unreasonably
withheld, conditioned or delayed, and the Company will not be liable in any such
case to the extent that any such loss, claim, damage, liability or expense
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in the Registration Statements, in reliance
upon and in conformity with written information furnished to the Company by or
on behalf of any Stockholder expressly for use therein; and the Company will
promptly reimburse the Stockholder Indemnified Persons for

 

4



--------------------------------------------------------------------------------

reasonable legal and other expenses as such expenses are reasonably incurred by
the Stockholder Indemnified Persons in connection with investigating, defending
or preparing to defend, settling, compromising or paying any such loss, claim,
damage, liability, expense or action.

(c) By the Stockholders. The Stockholders will jointly and severally, indemnify
and hold harmless the Company, each of its directors, each of its officers who
signed the Registration Statements and each person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act (a “Control Person”), against any losses, claims, damages,
liabilities or expenses to which the Company, any of its directors, any of its
officers who signed the Registration Statements or Control Person may become
subject, under the Securities Act, the Exchange Act, or any other federal or
state statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, but only if such settlement is effected with the
written consent of the affected Stockholders, which consent shall not be
unreasonably withheld, conditioned or delayed) insofar as such losses, claims,
damages, liabilities or expenses (or actions in respect thereof as contemplated
below) arise out of or are based upon any untrue or alleged untrue statement of
any material fact contained in the Registration Statements or that arise out of
or are based upon the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements in the
Registration Statements not misleading in the light of the circumstances under
which they were made, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to the Company by or on behalf of any of the Stockholders expressly
for use therein; and the Stockholders will promptly reimburse the parties
entitled to indemnification under this subsection for any legal and other
expense reasonably incurred by them in connection with investigating, defending,
settling, compromising or paying any such loss, claim, damage, liability,
expense or action.

(d) Procedures. Promptly after receipt by an indemnified party under this
Section 6 of notice of the threat or commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against an
indemnifying party under this Section 6, promptly notify the indemnifying party
in writing thereof, but the omission to notify the indemnifying party will not
relieve it from any liability that it may have to any indemnified party for
contribution or otherwise under the indemnity agreement contained in this
Section 6 to the extent it is not prejudiced as a result of such failure. In
case any such action is brought against any indemnified party and such
indemnified party seeks or intends to seek indemnity from an indemnifying party,
the indemnifying party will be entitled to participate in, and, to the extent
that it may wish, jointly with all other indemnifying parties similarly
notified, to assume the defense thereof with counsel reasonably satisfactory to
such indemnified party; provided, however, if the defendants in any such action
include both the indemnified party and the indemnifying party, and the
indemnified party shall have reasonably concluded, based on an opinion of
counsel reasonably satisfactory to the indemnifying party, that there may be a
conflict of interest between the positions of the indemnifying party and the
indemnified party in conducting the defense of any such action or that there may
be legal defenses available to it and/or other indemnified parties that are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying

 

5



--------------------------------------------------------------------------------

party to such indemnified party of its election to assume the defense of such
action and approval by the indemnified party of counsel, the indemnifying party
will not be liable to such indemnified party under this Section 6 for any legal
or other expenses subsequently incurred by such indemnified party in connection
with the defense thereof unless (i) the indemnified party shall have employed
such counsel in connection with the assumption of legal defenses in accordance
with the proviso to the preceding sentence (it being understood, however, that
the indemnifying party shall not be liable for the expenses of more than one
separate counsel, reasonably satisfactory to such indemnifying party,
representing all of the indemnified parties who are parties to such action) or
(ii) the indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of action, in each of which cases
the reasonable fees and expenses of counsel shall be at the expense of the
indemnifying party. In no event shall any indemnifying party be liable in
respect of any amounts paid in settlement of any action unless the indemnifying
party shall have approved in writing the terms of such settlement; provided,
however, that such consent shall not be unreasonably withheld, conditioned or
delayed. No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement of any pending or threatened proceeding
in respect of which any indemnified party is or could have been a party and
indemnification could have been sought hereunder by such indemnified party from
all liability on claims that are the subject matter of such proceeding.

7. Registration Default.

(a) During the period that the Company is required to maintain the effectiveness
of the S-3 in accordance with Section 2(d), if the S-3 required to be filed by
the Company pursuant to Section 2 hereof is not for any reason (other than
through the fault of the Stockholders) filed with the SEC by the Filing Date
Deadline pursuant to the terms of Section 2(a) hereof, then the Company shall
make the payments to each Stockholder as provided in the next sentence as
liquidated damages and not as a penalty. The amount to be paid by the Company to
each Stockholder shall be determined as of each Computation Date (as defined
below), and such amount shall be equal to 1% (the “Liquidated Damage Rate”) of
the product of (i) the closing per share price of the Flotek Shares for the day
prior to the Closing, and (ii) the number of Flotek Shares then held by such
Stockholder, for the period from the Filing Date Deadline to the first
Computation Date, and for each 30-day period of any subsequent Computation Dates
thereafter, in each case calculated on a pro rata basis to the date on which the
Registration Statement is filed with the SEC (the “Periodic Amount”), subject to
an overall limit of up to twelve (12) months of liquidated damages. For the
avoidance of doubt, no liquidated damages shall be paid for any periods
subsequent to the end of the period that the Company is required to maintain the
effectiveness of the S-3 in accordance with Section 2(d). The full Periodic
Amount shall be paid by the Company to each Stockholder in cash; provided the
Periodic Amount shall be paid by the Company by wire transfer of immediately
available funds, within three business days after each Computation Date or three
business days after the date on which the Registration Statement is filed with
the SEC, whichever occurs earlier.

(b) As used in Section 7(a) hereof, “Computation Date” means the date which is
30 days after the Filing Date Deadline and, if the Registration Statement to be
filed by the Company pursuant to Section 2 hereof, each date which is 30 days
after the previous Computation Date until such Registration Statement is filed
with the SEC pursuant to Section 2(a).

 

6



--------------------------------------------------------------------------------

8. Stockholders.

(a) Each Stockholder agrees to furnish to the Company completed questionnaires
in the form attached hereto as Appendix I at the Closing for use in preparation
of the S-3. The Company shall not be required to include the Flotek Shares of
any Stockholder in the S-3 so long as such Stockholder fails to furnish fully
completed questionnaires at the Closing or does not respond to subsequent
written requests for information by the Company within two business days of such
requests; provided, however, that the Company shall be required to provide only
two (2) such subsequent written requests for information.

(b) Each Stockholder agrees by acquisition of a Flotek Share that, upon receipt
of any notice from the Company of the existence of any fact of the kind
described in Section 2(e) hereof, or any Blackout Period described in
Section 2(d) hereof, such Stockholder will forthwith discontinue disposition of
Flotek Shares pursuant to the applicable S-3 until such Stockholder’s receipt of
the copies of the supplemented or amended Prospectus contemplated by
Section 2(d) hereof, or until it is advised in writing (the “Advice”) by the
Company that the use of the Prospectus may be resumed, and has received copies
of any additional or supplemental filings that are incorporated by reference in
the Prospectus. If so directed by the Company, each Stockholder will deliver to
the Company (at the Company’s expense) all copies, other than permanent file
copies then in such Stockholder’s possession, of the Prospectus covering such
Flotek Shares that was current at the time of receipt of such notice. In the
event the Company shall give any such notice, the time period regarding the
effectiveness of such S-3 set forth in Section 2(d) hereof, as applicable, shall
be extended by the number of days during the period from and including the date
of the giving of such notice pursuant to Section 2(e) hereof or notice of any
Blackout Period to and including the date when each selling Stockholder covered
by such S-3 shall have received the copies of the supplemented or amended
Prospectus contemplated by Section 2(d) hereof or shall have received the
Advice.

9. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed by first-class registered or certified
airmail, e-mail, confirmed facsimile or nationally recognized overnight express
courier postage prepaid, and shall be deemed given when so mailed and shall be
delivered as addressed as follows:

(a) if to the Company, to:

Flotek Industries, Inc.

10603 W. Sam Houston Pkwy N., Suite 300,

Houston, Texas 77064

Attention: Chief Executive Officer

Facsimile: (281)605-5554

E-mail: jchisholm@flotekind.com

 

7



--------------------------------------------------------------------------------

with a copy to:

Doherty & Doherty LLP

1717 St. James Place, Suite 520

Houston, TX 77056

Attention: Casey W. Doherty, Sr.

Facsimile: (713) 572-1001

E-mail: casey@doherty-law.com

or to such other person at such other place as the Company shall designate to
the Stockholders in writing; and

(b) if to the Stockholders, to:

[Redacted]

with a copy to:

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

215 N. Eola Drive

Orlando, Florida 32801

Attention: James J. Hoctor

Facsimile: (407) 843-4444

E-mail: jim.hoctor@lowndes-law.com

or at such other address or addresses as may have been furnished to the Company
in writing.

10. Changes. Subject to Section 3, this Agreement may not be modified or amended
except pursuant to an instrument in writing signed by the Company and the
Stockholders.

11. Construction. In this Agreement, unless a clear contrary intention appears,
(a) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section or
other subdivision, (b) reference to any section means such section hereof,
(c) the word “including” (and with correlative meaning “include”) means
including, without limiting the generality of any description preceding such
term and (d) where any provision of this Agreement refers to action to be taken
by either party, or that such party is prohibited from taking an action, such
provision shall be applicable whether such action is taken directly or
indirectly by such party.

12. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

13. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of such provision and the remaining provisions contained herein
shall not in any way be affected or impaired thereby and shall be enforced to
the greatest extent permitted by law.

 

8



--------------------------------------------------------------------------------

14. Governing Law; Venue. This Agreement is to be construed in accordance with
and governed by the federal law of the United States of America and the internal
laws of the State of Delaware without giving effect to any choice of law rule
that would cause the application of the laws of any jurisdiction other than the
internal laws of the State of Delaware to the rights and duties of the parties.

15. Counterparts. This Agreement may be executed in counterparts, each of which
shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties. Facsimile signatures shall be deemed original signatures.

16. Entire Agreement. This Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Stockholders make any representation,
warranty, covenant or undertaking with respect to such matters. Each party
expressly represents and warrants that it is not relying on any oral or written
representations, warranties, covenants or agreements outside of this Agreement.

17. Fees and Expenses. Except as set forth herein, each of the Company and the
Stockholders shall pay their respective fees and expenses related to the
transactions contemplated by this Agreement.

18. Parties. This Agreement is made solely for the benefit of and is binding
upon the Stockholders and the Company and their respective heirs, legal
representatives, successors and assigns.

19. Further Assurances. Each party agrees to cooperate fully with the other
parties and to execute such further instruments, documents and agreements and to
give such further written assurance as may be reasonably requested by any other
party to evidence and reflect the transactions described herein and contemplated
hereby and to carry into effect the intents and purposes of this Agreement.

(SIGNATURES APPEAR ON THE FOLLOWING PAGES)

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have entered into this Registration Rights
Agreement.

 

THE COMPANY: FLOTEK INDUSTRIES, INC., a Delaware corporation By:  

/s/ John W. Chisholm

  John W. Chisholm, Chief Executive Officer and President THE STOCKHOLDERS

/s/ Paul W. Schulz

Paul W. Schulz, as Trustee of the Paul W. Schulz Revocable Trust dated
December 8, 1997

/s/ Carla S. Hardy

Carla Schulz Hardy, as Trustee of the Carla Schulz Hardy Revocable Trust dated
June 24, 2004

/s/ Carla S. Hardy

Carla S. Hardy, as Trustee of the Carla S. Hardy Grantor Retained Annuity Trust
dated November 7, 2012

/s/ Laura S. Bourne

Laura S. Bourne, as Trustee of the Laura Bourne Asset Trust dated October 14,
2004

/s/ Laura S. Bourne

Laura S. Bourne, as Trustee of the Laura Schulz Bourne Trust dated October 14,
2004

 

10



--------------------------------------------------------------------------------

/s/ Laura S. Bourne

Laura S. Bourne, As Trustee of the Laura S. Bourne Grantor Retained Annuity
Trust Dated November 20, 2012

/s/ Joshua A. Snively

Joshua A. Snively, Sr., as Trustee of the Joshua A. Snively, Sr. and Heather B.
Snively Revocable Trust dated November 15, 2004

/s/ Joshua A. Snively

Joshua A. Snively, Sr., as Trustee of the Joshua A. Snively, Sr. Grantor
Retained Annuity Trust Dated November 30, 2012

 

11



--------------------------------------------------------------------------------

Appendix I

to

Registration Rights Agreement



--------------------------------------------------------------------------------

FLOTEK INDUSTRIES, INC.

SELLING STOCKHOLDER QUESTIONNAIRE

Pursuant to that certain Registration Rights Agreement (the “Registration Rights
Agreement”), dated May [—], 2013, by and among Flotek Industries, Inc. (the
“Company”) and the stockholders party thereto (the “Selling Stockholders”), the
Company will file a shelf registration statement (the “Registration Statement”)
with the Securities and Exchange Commission (the “SEC”) relating to the resale
of an as of yet undetermined number of shares (the “Registerable Shares”) of the
Company’s common stock, par value $0.0001 per share (the “Common Stock”), owned
by the Selling Stockholders.

In order to comply with disclosure obligations established by the SEC, the
Company must disclose certain information regarding each Selling Stockholder in
the Registration Statement. In order to appropriately address these disclosure
obligations, the Company is providing you with this Selling Stockholder
Questionnaire (this “Questionnaire”).

Please complete and return a copy of this Questionnaire by 12:00 p.m. Eastern on
                    .

The undersigned Selling Stockholders understand that the Company intends to file
the Registration Statement with the SEC for the purpose of registering under the
Securities Act of 1933, as amended, the resale of the Registerable Shares held
by the Selling Stockholders, in accordance with the terms of the Registration
Rights Agreement.



--------------------------------------------------------------------------------

The undersigned hereby provide the following information to the Company and
represent and warrant that such information is accurate and complete as of the
date hereof:

 

1. Names of Selling Stockholders and Ownership of Registrable Shares

In the table below, please provide the requisite information with respect to
each of the Selling Stockholders to be named in the Registration Statement. The
information provided below will be included in the Selling Stockholder table
included in the Registration Statement.

 

Full legal name of Selling Stockholder:

   Number of
Shares of Common
Stock Owned:    Number of
Shares of Common  Stock
to be Registered for
Resale:                                                



--------------------------------------------------------------------------------

2. Ownership of Other Company Securities:

If the Selling Stockholders are not the beneficial or registered owners of any
Company securities, other than the shares of Common Stock owned by each Selling
Stockholder, as disclosed in the column titled “Number of Shares of Common Stock
Owned” in Item 1 above, please confirm by checking the box below:

¨ CONFIRMED

If additional Company securities are beneficially owned (as defined in the
Appendix) by any Selling Stockholder, please disclose the name of the Selling
Stockholder and the type and amount of such other Company securities owned by
such Selling Stockholder in the space that follows:

 

 

 

 

 

State any exceptions here:

 

 

 

 

 

3. Relationship with U.S. Registered Broker-Dealers:

(a) Are any of the Selling Stockholders a registered U.S. broker-dealer?

     Yes        No

If “yes,” please identify the Selling Stockholder(s):

 

 

 

 



--------------------------------------------------------------------------------

(b) With respect to Selling Stockholders, if any, that are not registered as
U.S. broker-dealers, are any of such Selling Stockholders an affiliate of, or
affiliated with, a registered U.S. broker-dealer?

For this purpose, an affiliate includes a person or entity that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, a U.S. registered broker-dealer.

     Yes         No

If “yes,” please identify the Selling Stockholder(s) and the broker-dealer(s):

 

 

 

 

(c) Answer the following two questions only if you answered “yes” to question
3(b):

With respect to Selling Stockholders that are affiliated with a registered U.S.
broker-dealer, did such Selling Stockholders purchase the Registrable Shares in
the ordinary course of business?

     Yes         No

If “no,” please describe:

 

 

 

If the answer to the foregoing question is “no,” such Selling Stockholder(s)
consent(s) to being named as an underwriter in the Registration Statement with
respect to any of their Registrable Shares that are subsequently sold pursuant
to the Registration Statement.

With respect to Selling Stockholders that are affiliated with a registered U.S.
broker-dealer, at the time of purchase of the Registrable Shares, did such
Selling Stockholders have any agreements or understandings, directly or
indirectly, with any person to distribute such Registrable Shares?

     Yes         No

If “yes,” please describe:

 

 

 



--------------------------------------------------------------------------------

If the answer to the foregoing question is “yes,” such Selling Stockholder(s)
consent(s) to being named as an underwriter in the Registration Statement with
respect to any of their Registrable Shares that are subsequently sold pursuant
to the Registration Statement.

 

4. Parent Entities and Natural Persons Authorized to Act for the Selling
Stockholders:

The SEC staff has indicated that it is staff policy to require that all selling
security holders named in a registration statement must disclose all natural
persons (i.e., individuals) who exercise voting and/or dispositive power over
the registered securities owned by the selling security holder. This request
must be completed by each Selling Stockholder that is not a natural person and
by any Selling Stockholder that is a natural person who has delegated voting or
dispositive powers by contract or otherwise in respect of Registrable Shares. If
the Selling Stockholder is a natural person that has not delegated such powers,
please disregard the request.

In the space provided below, please list all parent entities and natural persons
who exercise voting or dispositive power with respect to any of the Registrable
Shares owned by the Selling Stockholders and describe the relationship by which
they exercise such powers. If voting and dispositive powers are divided among
such listed entities or persons or among various classes of Registrable Shares,
please indicate the scope of the powers of each such entity or person. Attach a
separate sheet if necessary.

 

 

 

 

 

 

 

5. Relationships with the Company:

Except as set forth below, none of the Selling Stockholders nor any of their
affiliates has held any position or office or has had any other material
relationship with the Company (or its predecessors or affiliates) during the
past three years.

State any exceptions here:

 

 

 

 

 

 



--------------------------------------------------------------------------------

In responding to this Item 5, please disclose the following relationships:

 

  1. whether any officer or director of any Selling Stockholder, or any
affiliate of any Selling Stockholder, is or has been a director or executive
officer of the Company; or

 

  2. any other position, office or material relationships within the meaning of
Item 507 of Regulation S-K.

[The remainder of this page intentionally left blank]

[Signature page follows]



--------------------------------------------------------------------------------

In accordance with each of the undersigned’s obligation under the Registration
Rights Agreement to provide such information as may be required by law for
inclusion in the Registration Statement, the undersigned agree to promptly
notify the Company of any inaccuracies or changes in the information provided
herein that may occur subsequent to the date hereof at any time while the
Registration Statement remains effective.

By signing below, the undersigned consent to the disclosure of the information
contained in the answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus. The
undersigned understand that such information will be relied upon by the Company
in connection with the preparation and filing of amendments or supplements to
the Registration Statement and the related prospectus.

IN WITNESS WHEREOF, the undersigned, by authority duly given, have caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

 

Date:  

 

 

[SELLING STOCKHOLDER] By:  

 

Name:   Title:   [SELLING STOCKHOLDER] By:  

 

Name:   Title:   [SELLING STOCKHOLDER] By:  

 

Name:   Title:   [SELLING STOCKHOLDER] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

APPENDIX

A “beneficial owner” of a security includes any of the following persons:

 

  (1) any person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has:

 

  (a) voting power with respect to such security, which includes the power to
vote, or to direct the voting of, such security; or

 

  (b) investment power with respect to such security, which includes the power
to dispose, or to direct the disposition of, such security;

 

  (2) any person who, directly or indirectly, creates or uses a trust, proxy,
power of attorney, pooling arrangement or any other contract, arrangement or
device with the purpose or effect of divesting such person of beneficial
ownership of a security or preventing the vesting of such beneficial ownership
as a part of a plan or scheme to evade the reporting requirements of
Section 13(d) or 13(g) of the United States Securities Exchange Act of 1934,as
amended (the Exchange Act”); and

 

  (3) any person who has the right to acquire “Beneficial Ownership” (as defined
by reference to paragraph (1) above) of a security within 60 days, including,
but not limited to, any right to acquire such security (a) through the exercise
of any option, warrant or right, (b) through the conversion of a security,
(c) pursuant to the power to revoke a trust, discretionary account or similar
arrangement, or (d) pursuant to the automatic termination of a trust,
discretionary account or similar arrangement; provided, however, that any person
who acquires a security or power specified in clauses (a), (b) or (c) above with
the purpose or effect of changing or influencing the control of the issuer, or
in connection with or as a participant in any transaction having such purpose or
effect, immediately upon such acquisition shall be deemed to be the Beneficial
Owner of the securities that may be acquired through the exercise or conversion
of such security or power.



--------------------------------------------------------------------------------

EXHIBIT A

CERTIFICATE OF SUBSEQUENT SALE

Name and Address of Transfer Agent

 

  RE: Sale of Shares of Common Stock of Flotek Industries, Inc. (the “Company”)
pursuant to the Company’s Prospectus dated                      (the
“Prospectus”)

Ladies and Gentlemen:

The undersigned hereby certifies, in connection with the sale of shares of
Common Stock of the Company included in the table of Selling Stockholders in the
Prospectus, that the undersigned has sold the shares pursuant to the Prospectus
and in a manner described under the caption “Plan of Distribution” in the
Prospectus and that such sale complies with all applicable securities laws,
including, without limitation, the Prospectus delivery requirements of the
Securities Act of 1933, as amended.

 

Selling Stockholder (the beneficial owner):  

 

Record Holder (e.g., if held in name of nominee):  

 

Restricted Stock Certificate No.(s):  

 

Number of Shares Sold:  

 

Date of Sale:  

 

In the event that you receive a stock certificate(s) representing more shares of
Common Stock than have been sold by the undersigned, then you should return to
the undersigned a newly issued certificate for such excess shares in the name of
the Record Holder and BEARING A RESTRICTIVE LEGEND. Further, you should place a
stop transfer on your records with regard to such certificate.

 

Very truly yours, Dated:  

 

By: Print Name: Title: cc:

 

21